      Case 1:21-cv-00090-SPW-TJC Document 53 Filed 09/09/21 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


AVISTA CORPORATION; PUGET                         CV 21-90-BLG-SPW-TJC
SOUND ENERGY, INC.;
PACIFICORP; and PORTLAND
GENERAL ELECTRIC COMPANY                          ORDER

                    Plaintiffs,

vs.

NORTHWESTERN CORPORATION
and TALEN MONTANA, LLC

                    Defendants.

      Defendant NorthWestern Corporation moves for the admission of J. David

Jackson (“Applicant Attorney”) to practice before this Court in this case with

Steven D. Bell to act as local counsel. (Doc. 51.) The Applicant Attorney’s

application appears to be in order.

      Accordingly, IT IS HEREBY ORDERED that Defendant’s motion is

GRANTED on the condition that the Applicant Attorney shall do their own work.

This means that the Applicant Attorney must write and sign their own pleadings,

motions, and briefs, and appear and participate personally. The Applicant

Attorney shall take steps to register in the Court’s electronic filing system (“CM-

ECF”). Further information is available on the Court’s website,

www.mtd.uscourts.gov, or from the Clerk’s Office.
     Case 1:21-cv-00090-SPW-TJC Document 53 Filed 09/09/21 Page 2 of 2



      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

the Applicant Attorney, within fifteen (15) days of the date of this Order, files a

pleading acknowledging admission under the terms set forth above.

      DATED this 9th day of September, 2021.

                                        _______________________________
                                        TIMOTHY J. CAVAN
                                        United States Magistrate Judge
